DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE et al. (U.S. PGPub. 2016/0360632), hereinafter Lee.

	Regarding claim 1, Lee teaches An electronic device, comprising (Lee, Abstract, see “An electronic device is provided”):
	a housing (Lee, Abstract, see “The electronic device includes a housing…”);
	a fixing hole, located on the housing and configured to detachably fix an identification element (Lee, Abstract, see “The electronic device includes a housing…a tray for receiving a storage medium, the tray being detachably coupled to the inside of the housing, and a shared hole for providing a path for operating the tray to be discharged to the outside of the housing and for connecting the sensor to  (Lee, Paragraph [0005], see “a subscriber identification module (SIM) card or a storage medium such as a memory card. A socket is installed in the electronic device so that a tray receiving the storage medium can be slidably mounted to the socket”, where “tray” is being read as comprising the SIM card, which is a detachable identification element); 
	a platform, extending outward from a lower edge of the fixing hole (Lee, FIG. 2, see “101”, “111” and “112, where “111” and “112” depict the fixing hole and a platform is extending outward from a lower edge of the fixing hole); and
	a sensor, disposed on the platform and configured to communicate with the identification element (Lee, Paragraph [0054], see “The sensor connection part 105 is mounted on one surface of the circuit board 113 alongside the socket 114…the sensor connection part 105 is not limited to being mounted on the circuit board 113 as a separate element, and may be manufactured integrally with the housing 101”, where “may be manufactured integrally with the housing 101” is being read as the sensor being disposed on the platform) (Lee, Paragraph [0056], see “In a state in which the tray 103 is received in the socket 114, the rod 109 can be inserted through the holes 104 and 112, and then pass through the sensor connection part 105 to engage a first end of the push bar 106”, where the “tray” comprising the identification element communicates with the sensor through the sensor connection part). 
	
	Regarding claim 3, Lee teaches The electronic device according to claim 1, wherein part of the sensor extends into the fixing hole (Lee, Paragraph [0056], see “the rod 109 can be inserted through the holes 104 and 112, and then pass through the sensor connection part 105 to engage a first end of the push bar 106”). 

	Regarding claim 10, Lee teaches The electronic device according to claim 1, wherein a surface of the platform is made of a rough material (Lee, Paragraph [0041], see “the housing 101 may be made of a resin, metal, and/or metal powder material…a part of the housing, e.g., an edge of the housing, may be made of a metal material while the other parts of the case or housing may be made of resin…”). 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Homma et al. (U.S. PGPub. 2010/0000481), hereinafter Homma. 

	Regarding claim 2, Lee does not teach the following limitation(s) as taught by Homma: The electronic device according to claim 1, wherein the sensor comprises a coil.
	(Homma, Paragraph [0040], see “A hall element is used as the thus designed magnetic sensor 90. Of course, a magnetic sensor, such as a search coil, can be appropriately used”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for an electronic device, disclosed of Lee, by implementing techniques for a phase varying apparatus for engine, comprising a sensor comprising a coil, disclosed of Homma.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an electronic device with non-contact sensing function, comprising a sensor comprising a coil. This allows for the use of a sensor where the fixing hole is a magnetic fixing hole. One form of inductive sensor drives a coil with an oscillator. A metallic object approaching the coil will alter the inductance of the coil, producing a change in frequency or a change in the current in the coil, wherein the changes can be detected (Homma, Paragraph [0040]). 

	Regarding claim 4, Lee does not teach the following limitation(s) as taught by Homma: The electronic device according to claim 1, wherein the fixing hole is a magnetic fixing hole.
	(Homma, Paragraph [0031], see “each magnet 80 is fastened into a fixing hole of a magnet fixing plate 81A fixed to the rotary drum 44A by means of a washer 81B and a nut 81C”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for an electronic device, disclosed of Lee, by implementing techniques for a phase varying apparatus for engine, wherein the fixing hole is a magnetic fixing hole, disclosed of Homma. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an electronic device with non-contact sensing function, wherein the fixing hole is a magnetic fixing hole. This allows for coil sensors to be utilized in an efficient manner by using the coil to detect the metallic object being inserted into the fixing hole (Homma, Paragraph [0031]). 



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of ARAI et al. (U.S. PGPub. 2020/0112110), hereinafter Arai. 

	Regarding claim 5, Lee does not teach the following limitation(s) as taught by Arai: The electronic device according to claim 1, wherein the housing comprises a groove, the platform is located at the bottom of the groove, and the fixing hole is located at a side wall of the groove.
	(Arai, Abstract, see “A terminal retention hole of a receptacle housing has guide grooves for permitting sliding of protruding guide parts of a receptacle terminal in the engaging longitudinal direction of the protruding guide parts”) (Arai, Paragraph [0037], see “the guide groove 61a is formed on the left and right sides of the inner surface of the terminal retention hole 61”) (Arai, Paragraph [0039], see “the receptacle terminal 51 is guided to the normal position by the bottom surface 61c of the guide groove 61a”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for an electronic device, disclosed of Lee, by implementing techniques for a connector assembly, comprising the housing comprising a groove, the platform being located at the bottom of the groove, and the fixing hole being located at a side wall of the groove, disclosed of Arai.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an electronic device with non-contact sensing function, comprising the housing comprising a groove, the platform being located at the bottom of the groove, and the fixing hole being located at a side wall of the groove. This allows for the object inserted into the fixing hole to be easily inserted by connecting the groove portion of the object inside the fixing hole on the side wall of the groove (Arai, Paragraph [0037]). 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Arai, in further view of Fereyre (U.S. PGPub. 2017/0079400). 

	Regarding claim 6, Lee as modified by Arai do not teach the following limitation(s) as taught by Fereyre: The electronic device according to claim 5, further comprising a light emitting component, disposed on the side wall of the grooves.
	(Fereyre, Paragraph [0052], see “The glass piece(s) can be illuminated by one or more light-emitting diodes (LEDs) to form light bars on each side of the confinement groove”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for an electronic device, disclosed of Lee, and techniques disclosed of Arai, by implementing techniques for a hairstyling apparatus, comprising of a light emitting component, disposed on the side wall of the grooves, disclosed of Fereyre.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an electronic device with non-contact sensing function, comprising of a light emitting component, disposed on the side wall of the grooves. This allows for a more user-friendly interface by indicating to the user inserting the object into the groove whether or not the object has been properly inserted with the indication of the illumination from the light emitting component (Fereyre, Paragraph [0052]). 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Wang et al. (U.S. PGPub. 2021/0356586), hereinafter Wang. 

	Regarding claim 7, Lee does not teach the following limitation(s) as taught by Wang: The electronic device according to claim 1, wherein the housing comprises a groove, the platform is located at a side wall of the groove, and the fixing hole is located at a bottom surface of the groove.
	(Wang, Paragraph [0012], see “a first through hole penetrating through a bottom surface of the first groove”) (Wang, Paragraph [0072], see “The shape of the fourth mounting groove 14 is adapted to that of the housing of the display device 5”) (Wang, Paragraph [0078], see “The first groove 312 is recessed on a surface of one side of the first casing 31”, where “casing 31” is analogous to the housing comprising a groove wherein the platform (surface) is located at a side wall of the groove). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for an electronic device, disclosed of Lee, by implementing techniques for a laser ranging apparatus, comprising the housing comprising a groove, the platform being located at a side wall of the groove, and the fixing hole being located at the bottom surface of the groove, disclosed of Wang.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an electronic device with non-contact sensing function, comprising the housing comprising a groove, the platform being located at a side wall of the groove, and the fixing hole being located at the bottom surface of the groove. This allows for the object inserted into the fixing hole to be easily inserted by connecting the groove portion of the object inside the fixing hole on the bottom surface of the groove (Wang, Paragraph [0012]). 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of MENDES (U.S. PGPub. 2012/0097271), hereinafter Mendes. 

	Regarding claim 8, Lee does not teach the following limitation(s) as taught by Mendes: The electronic device according to claim 1, wherein a surface of the platform is trapezoidal.
	(Mendes, Paragraph [0019], see “one of ordinary skill in the relevant art will understand that the platform 12 may have any appropriate surface shape including but not limited to rectilinear, trapezoidal, circular, or other suitable shape”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for an electronic device, disclosed of Lee, by implementing techniques for a flexible sump, comprising the surface of the platform being trapezoidal, disclosed of Mendes. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an electronic device with non-contact sensing function, comprising the surface of the platform being trapezoidal. This allows for the surface to be in the appropriate shape to be adjusted with the other surfaces which it couples with (Mendes, Paragraph [0019]). 



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of BARNES et al. (U.S. PGPub. 2017/0264833), hereinafter Barnes. 

	Regarding claim 9, Lee does not teach the following limitation(s) as taught by Barnes: The electronic device according to claim 1, wherein the sensor is a near field communication component.
	(Barnes, Paragraph [0045], see “the client device 104 includes one or more sensors 326 including, but not limited to, accelerometers, gyroscopes…light sensors, near field communication transceivers, barometers…”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for an electronic device, disclosed of Lee, by implementing techniques for spectral enhancements to mobile devices, comprising of the sensor being a near field communication component, disclosed of Barnes.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an electronic device with non-contact sensing function, comprising of the sensor being a near field communication component. This allows for radio-frequency identification, which allows compatible hardware to both supply power to and communicate with an otherwise unpowered and passive electronic tag using radio waves, which is used for identification, authentication and tracking (Barnes, Paragraph [0045]). 









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2433          

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433